UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1809



In re: BILLY TODD WATKINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (No. 1:09-cv-00451-UA-LPA)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Todd Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Billy Todd Watkins petitions for a writ of mandamus

seeking      an    order    compelling    the       state   court     to    vacate     the

judgment entered upon Watkins’ guilty plea.                       We conclude that

Watkins is not entitled to mandamus relief.

              This    court       does   not      have   jurisdiction           to   grant

mandamus     relief        against   state       officials,     Gurley     v.    Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969),

and   does    not    have     jurisdiction        to   review    final      state    court

orders, District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983). *

              The relief sought by Watkins is not available by way

of mandamus.          Accordingly, we deny the petition for writ of

mandamus.         We dispense with oral argument because the facts and

legal     contentions       are   adequately        presented    in    the      materials

before    the      court    and   argument       would   not    aid   the    decisional

process.



                                                                      PETITION DENIED




      *
       Although Watkins has a case pending in the district court,
in his petition, he does not seek mandamus relief against the
district court judge or the federal magistrate judge.



                                             2